Citation Nr: 1219966	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-30 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left arm disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1950 to September 1952.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Veteran testified at a hearing before the undersigned with respect to the issue on appeal.  A transcript of the hearing is associated with the claims file and has been reviewed.

The Veteran's claim was remanded by the Board in June 2011 for additional development.  The requested development having been completed, the matter again is before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a left arm disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A left arm disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in January 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/AVLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records could not be obtained because of a fire related incident.  Attempts to obtain this information from other sources were unsuccessful.  In addition, the June 2011 Board remand directed that the Agency of Original Jurisdiction (AOJ) contact the National Personnel Records Center (NPRC) in an attempt to obtain records regarding the Veteran's claimed hospitalization at Camp Atterbury.  Such request was made, but the NPRC indicated that no records were available.  As such, the Board concludes any further attempts to obtain the Veteran's service treatment records or other in-service medical records would be futile.  With respect to medical treatment for his left arm problems at VA, the Board notes conflicting evidence of record.  The Veteran has alternately reported treatment at the Tampa VAMC and at other times denied any treatment for his left arm.  In any event, attempts to obtain treatment records from Tampa VAMC did not show any evidence of treatment, save a March 2010 social work note for aid and attendance purposes where the diagnoses of record did not include any disability of the left upper extremity.  Even were the Board to assume a current diagnosis, as will be discussed, the Veteran concedes that his purported treating physicians have never linked any current left arm problems to his claimed injury in service.  As such, a remand to obtain additional VA records is not warranted.  Records from the Social Security Administration (SSA) indicate that benefits received from SSA are not based on disability.  As such, a remand to obtain additional records from SSA is not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board believes that there is no credible evidence suggesting an association between any alleged current left upper extremity disability and any event, injury, or disease in service.  Specifically, there is no credible evidence of continuity of symptomatology from service and no competent and credible evidence otherwise linking any current left upper extremity disability to the Veteran's military service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

Based on the July 2011 and February 2012 responses from the NPRC and subsequent readjudication of the Veteran's claim, the Board finds that there has been substantial compliance with its June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, however, there is no presumed service connection because arthritis of the left upper extremity was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Given the Veteran's service in Korea during the Korean War, the Board has considered the potential application of 38 U.S.C.A. § 1154(b) (West 2002).  However, the Veteran claims that his injury occurred in basic training and was not otherwise aggravated by his service in Korea.  As such, the Board concludes that application of 38 U.S.C.A. §1154(b) is not warranted.

The Veteran contends that he has a left arm disability as a result of his military service.  Specifically, the Veteran contends that during basic training at Camp Atterbury, Indiana he was traveling in a vehicle that overturned and injured his left upper extremity, for which he was treated at a private medical facility and later transferred to the medical facility at Camp Atterbury.  The Veteran remembers that his left arm was placed in a sling at some point during this treatment and wrapped in some type of protective bandage or covering.  His left hand subsequently began to bother him in 1995, with problems such as decreased grip strength and other nerve-related difficulties.  

Regrettably, the Veteran's service treatment records could not be obtained due to a fire related incident.  Attempts to rebuild the file from other sources were unsuccessful.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

As noted, the Veteran concedes that he did not experience ongoing problems with his left upper extremity until 1995, more than 40 years after separation from service.  Moreover, the Veteran acknowledges that his treating physicians have not indicated a link between any current left upper extremity problems and the Veteran's claimed injury in service.  Finally, a March 2010 Tampa VAMC social work note indicated current diagnoses that included benign essential tremors, chronic obstructive pulmonary disease (COPD), prostate cancer, hypertension, glaucoma, and exertional dyspnea, but did not diagnose or otherwise suggest a current discrete left upper extremity disability.  Significantly, the record attributed difficulties that the Veteran had with his bilateral upper extremities solely to a nonservice-connected seizure disorder.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a left upper extremity disability that was incurred in or otherwise related to military service.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current left upper extremity disability caused or aggravated by military service during any period of his appeal.  Indeed, as noted above, the record reflects that the March 2010 VA treatment record does not include a diagnosis of a left upper extremity disability and, indeed, indicated that the problems with the Veteran's upper extremities were due to symptoms of his nonservice-connected seizure disorder, rather than a discrete left upper extremity disability.  Moreover, while the Veteran has discussed treatment with multiple medical professionals and left hand and upper extremity symptoms, he has not indicated that he has been diagnosed with a current left upper extremity disability, to include a disability of the left hand.

Even were the Board to assume for the purposes of this discussion that the Veteran had a current left upper extremity disability, his claim still would fail because there is no credible and competent evidence indicating a link between any current left upper extremity disability and his military service.  In that regard, the Veteran concedes that his treating medical professionals have declined to link any current left upper extremity problems to the Veteran's asserted in-service injury when the vehicle he was riding in overturned.  Indeed, the sole medical evidence of record links the Veteran's upper extremity problems to a wholly unrelated and nonservice-connected seizure disorder, rather than an in-service injury incurred when the vehicle he was riding in overturned.

The Board has considered the Veteran's assertions that his current left upper extremity problems are due to an injury to that extremity when a vehicle in which he was riding overturned in service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing problems with the left upper extremity in service and current left hand and extremity problems involving weakness and other neurological problems.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds any such assertions particularly problematic in light of the Veteran's concession that he did not experience a continuity of left upper extremity problems until 1995, more than 40 years after separation from service.  Given the absence of continuity of left upper extremity symptomatology and the absence of any documented medical training or expertise, the Board concludes that the Veteran's statements and opinions as to etiology are of no probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

As there is no competent or credible evidence indicating a link between any current left upper extremity disability and the Veteran's military service, to include his claimed injury following the overturning of the vehicle in which he was riding, the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, the March 2010 VA medical record links the Veteran's upper extremity problems to his nonservice-connected seizure disorder and the Veteran concedes that no medical professional has linked his current left upper extremity problems to his claimed in-service injury.  The Veteran denies a continuity of left upper extremity symptomatology from service and given the foregoing and his lack of medical training and expertise, his attributions as to etiology of his current left upper extremity problems are of no probative weight.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a left arm disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


